Citation Nr: 1527626	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran was scheduled to appear at Board hearings before a Veterans Law Judge, in an April 2015 statement, he requested that the hearing be withdrawn. The hearing request is therefore deemed withdrawn. 
38 C.F.R. § 20.702(d) (2014).

This claim was processed using the Virtual Benefit Management System (VBMS). A review of the Virtual VA electronic claims file reveals documents that are duplicative of those in VBMS.

The issue of service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have a current right ankle disorder.


CONCLUSION OF LAW

A right ankle disorder was not incurred in active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO provided the Veteran with a notice letter in October 2009, prior to the initial decision on the claim in February 2010. Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case. In the October 2009 letter, the RO notified the Veteran of the evidence necessary to substantiate his claims for service connection and of the division of responsibilities for obtaining such evidence. The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records, Social Security Administration records, and post-service VA treatment records have been associated with the claims file.  The Veteran has also submitted lay statements. However, he has not identified or authorized VA to obtain any outstanding, available medical records relevant to his claims decided herein.

The Veteran was afforded a VA examination in June 2010.  The examiner performed a physical examination of the Veteran and reviewed the claims file.  An opinion was provided based on the objective medical evidence with consideration of the service treatment records, post-service treatment records, and the Veteran's lay statements.  The Board finds this examination to be adequate.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue of entitlement to service connection for a right ankle disorder. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a right ankle disorder.

The Veteran has not submitted or identified evidence of a current right ankle disorder. He was afforded an examination in June 2010.  Although he complained of ankle pain, the examiner determined normal physical findings of the ankle. Additionally, an x-ray report showed a normal right ankle without signs of fracture/dislocation/signs of significant arthritic change. 

Although the record shows that the Veteran injured his ankle during service, there is no evidence showing that the Veteran currently has a current right ankle disorder. The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Although the Veteran has complained of ankle, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted). Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). Therefore, service connection is not warranted.

ORDER

Service connection for a right ankle disorder is denied.  


REMAND

Remand is necessary to afford the Veteran a clarifying VA examination regarding his right shoulder disorder.

Service treatment records show that the Veteran sustained a right clavicle fracture during service.  In his September 2009 claim, the Veteran filed separate claims of service connection for a right clavicle injury and a right shoulder injury.  

The Veteran underwent a VA examination in June 2010.  The examiner diagnosed fracture of right clavicle with chronic fracture pain, post fracture right clavicle deformity and chronic bone pain, and chronic pain and limitation of range of motion from degenerative joint disease and chronic tenosynovitis of the right shoulder.  An x-ray of the right shoulder showed probable posttraumatic and/or post-surgical chances in the right clavicle which is shortened and mild degenerative change in the glenohumeral joint.  

In an August 2010 VA opinion, the examiner opined that the Veteran's right shoulder disorder, specifically degenerative joint disease and chronic tenosynovitis of the right shoulder is less likely as not due to service.  The examiner acknowledged the Veteran's in-service clavicle fracture, but noted that his exit examination does not reveal any limitation of motion to his shoulder and there was no continuity of care until 2003.  

In an April 2011 rating decision, the RO granted service connection for residuals of a right clavicle fracture.  However, the April 2011 statement of the case affirmed the denial of the Veteran's claim for a right shoulder disorder.  

The Board finds that a clarifying VA opinion is necessary to determine whether the currently diagnosed right shoulder disorder, specifically degenerative joint disease and chronic tenosynovitis is related to his in-service right clavicle fracture or the residuals thereof.  

Additionally, on remand, any outstanding records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current right shoulder disorder that is related to his military service, including an injury therein, or to his service-connected residuals of a right clavicle fracture.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


